Exhibit 10.2
IDERA PHARMACEUTICALS, INC.
STOCK PURCHASE AGREEMENT
December 8, 2006
     This Stock Purchase Agreement (this “Agreement”) is entered into as of the
date set forth above by and between Idera Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Merck & Co., Inc., a New Jersey corporation
(“Merck”). The parties hereby agree as follows:
ARTICLE 1
AUTHORIZATION AND SALE OF SECURITIES
     1.1 Authorization. In accordance with the Exclusive License and Research
Collaboration Agreement dated as of December 8, 2006 (the “Execution Date”)
between the parties (the “Collaboration Agreement”), the Company has duly
authorized the sale and issuance to Merck pursuant to the terms and conditions
hereof of 1,818,182 shares (the “Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”).
     1.2 Sale of Securities. Subject to the terms and conditions hereof, at the
Closing (as defined in Section 2.1 below) the Company will issue and sell to
Merck, and Merck agrees, to purchase from the Company, the Shares, at a purchase
price of $5.50 per Share.
ARTICLE 2
CLOSING; DELIVERY
     2.1 Closing. The closing of the purchase by Merck and the sale by the
Company of the Shares (the “Closing”) shall be held at the offices of Wilmer
Cutler Pickering Hale and Dorr LLP, 60 State Street, Boston, Massachusetts 02109
on the Execution Date or at such other time and place as the Company and Merck
may agree either in writing or orally (the “Closing Date”).
     2.2 Delivery. At the Closing,
          (a) Merck and the Company shall execute and deliver (i) the
Registration Rights Agreement attached hereto as Exhibit A (the “Rights
Agreement”) and together with this Agreement, the “Transaction Documents”) and
(ii) the Collaboration Agreement;
          (b) the Company shall issue and deliver to Merck the following:
               (i) a legal opinion of Company’s counsel dated as of the Closing
Date, in form, scope and substance satisfactory to Merck; and;
               (ii) a certificate of the Company executed by its Chief Executive
Officer or Chief Financial Officer attaching thereto (i) the Certificate of
Incorporation as in

1



--------------------------------------------------------------------------------



 



effect at the time of the Closing, (ii) the Company’s Bylaws as in effect at the
time of the Closing, (iii) resolutions approved by the Board of Directors
authorizing the transactions contemplated hereby, and (iv) good standing
certificates with respect to the Company from the applicable authority(ies) in
Delaware and any other jurisdiction in which the Company is qualified to do
business, dated a recent date before the Closing; and
               (c) Merck shall deliver the purchase price for the Shares to the
Company by wire transfer in same day funds.
               The Company covenants and agrees that it shall issue and deliver
to Merck a certificate in Merck’s name representing the Shares against payment
of the purchase price therefor within three business days of the Execution Date
and that it shall provide a fax copy of such certificate to Merck as soon as
practicable following the Execution Date.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby represents and warrants to Merck that except as set
forth in the Exchange Act Reports (as defined in Section 3.11):
     3.1 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, and the Company is qualified to do business as a foreign
corporation in each jurisdiction in which qualification is required, except
where failure to so qualify would not reasonably be expected to have a Material
Adverse Effect (as defined herein). For purposes of this Agreement, the term
“Material Adverse Effect” shall mean a material adverse effect upon the
business, financial condition, properties, or results of operations of the
Company. The Company does not have any subsidiaries.
     3.2 Authorized Capital Stock. On the date hereof, the Company has
(i) authorized 40,000,000 and outstanding 18,200,585 shares of Common Stock and
(ii) authorized 5,000,000 shares of Preferred Stock, $0.01 par value per share
(“Preferred Stock”), of which 1,500,000 shares have been designated Series A
Convertible Preferred Stock, 655 shares of which are outstanding, and of which
200,000 shares have been designated Series C Junior Participating Preferred
Stock, none of which are outstanding; the issued and outstanding shares of the
Common Stock and Preferred Stock have been duly authorized and validly issued,
are fully paid and nonassessable, have been issued in compliance in material
respects with all federal and state securities laws, were not issued in
violation of and are not subject to any preemptive rights or other rights to
subscribe for or purchase securities granted by the Company, and conform (except
with respect to the number of authorized, issued and outstanding shares) in all
material respects to the description thereof contained in the Exchange Act
Reports with the Securities and Exchange Commission (the “Commission” or the
“SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or in any Registration Statement on Form 8-A filed with the SEC by the
Company.
     3.3 Issuance, Sale and Delivery of the Shares. The Shares have been duly
authorized and, when issued, delivered and paid for in the manner set forth in
this Agreement, will be duly

2



--------------------------------------------------------------------------------



 



authorized, validly issued, fully paid and nonassessable and free and clear of
all pledges, liens, and encumbrances imposed by the Company (other than
restrictions on transfer under state and/or federal securities laws). No
preemptive rights or other rights to subscribe for or purchase from the Company
exist with respect to the issuance and sale of the Shares by the Company
pursuant to this Agreement. Except as disclosed in the Exchange Act Reports, no
stockholder of the Company has any right (which has not been waived or has not
expired by reason of lapse of time following notification of the Company’s
intent to file the registration statement to be filed by it pursuant to the
Rights Agreement (the “Registration Statement”)) to require the Company to
register the sale of any shares owned by such stockholder under the Securities
Act of 1933, as amended (the “Securities Act”) in the Registration Statement. No
further approval or authority of the stockholders or the Board of Directors of
the Company will be required for the issuance and sale of the Shares to be sold
by the Company as contemplated herein.
     3.4 Due Execution, Delivery and Performance of this Agreement. The Company
has full legal right, corporate power and authority to enter into the
Transaction Documents and consummate the transactions contemplated hereby and
thereby. The Transaction Documents have been duly authorized, executed and
delivered by the Company. The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated herein and therein: (i) will not violate any provision of the
certificate of incorporation or bylaws of the Company, (ii) will not result in
the creation of any lien, charge, security interest or encumbrance upon any
assets of the Company pursuant to the terms or provisions of, and will not
conflict with, result in the breach or violation of, or constitute, either by
itself or upon notice or the passage of time or both, a default under any
agreement, lease, franchise, license, permit or other instrument to which the
Company is a party or by which the Company or any of its properties are bound,
except, in each case, for any lien, charge, security interest, encumbrance,
conflict, breach, violation or default which would not reasonably be expected to
have a Material Adverse Effect, or (iii) conflict with or result in the
violation of any statute or any judgment, decree, order, rule or regulation of
any court or any regulatory body, administrative agency or other governmental
body applicable to the Company or any of its properties except for any such
conflict or violation which would not reasonably be expected to have a Material
Adverse Effect. No consent, approval, authorization or other order of any court,
regulatory body, administrative agency or other governmental body is required
for the execution and delivery by the Company of the Transaction Documents or
the consummation by the Company of the transactions contemplated by the
Transaction Documents, except for compliance with the blue sky laws and federal
securities laws, the listing of the Shares on the American Stock Exchange and
the filing of the Registration Statement. Upon the execution and delivery of the
Transaction Documents, and assuming the valid execution thereof by Merck, each
Transaction Document will constitute a valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except to the extent enforcement of the
indemnification obligations of the Company set forth in the Rights Agreement may
be limited by federal or state securities laws or the public policy underlying
such laws.

3



--------------------------------------------------------------------------------



 



     3.5 Contracts. There is no material contract or agreement required by the
Exchange Act and the rules and regulations promulgated thereunder to be
described in or filed as an exhibit to the Company’s Annual Report on Form 10-K
for the year ended December 31, 2005, or any other document that the Company was
required to file with the Commission since December 31, 2005 which is not
described or filed therein as required. Any contracts filed as exhibits to the
Exchange Act Reports that are material to the Company are in full force and
effect on the date hereof.
     3.6 No Actions. Except as disclosed in the Exchange Act Reports, (1) there
are no legal or governmental actions, suits or proceedings pending and (2) to
the Company’s knowledge, there are no inquiries or investigations pending, or
any legal or governmental actions, suits, or proceedings threatened, against the
Company (it being understood that the interaction between the Company and the
United States Food and Drug Administration and such other comparable
governmental bodies relating solely to the clinical development and product
approval process shall not be deemed proceedings for purposes of this
representation), which actions, suits or proceedings, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
no labor disturbance by the employees of the Company exists or, to the Company’s
knowledge, is imminent which would reasonably be expected to have a Material
Adverse Effect. The Company is not party to or subject to the provisions of any
outstanding injunction, judgment, decree or order of any court, regulatory body,
administrative agency or other governmental body specifically naming the Company
that would reasonably be expected to have a Material Adverse Effect.
     3.7 Financial Statements. The consolidated financial statements of the
Company and the related notes contained in the Exchange Act Reports
(collectively, the “Financial Statements”) present fairly, in accordance with
United States generally accepted accounting principles (“GAAP”), the
consolidated financial position of the Company as of the dates indicated, and
the results of operations and cash flows for the periods therein specified,
subject, in the case of unaudited financial statements for interim periods, to
normal year-end audit adjustments. The Financial Statements (including the
related notes) have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods therein specified, except that unaudited
financial statements are subject to normal year-end audit adjustments and may
not contain all footnotes required by GAAP.
     3.8 No Material Change. Since September 30, 2006, and except as described
in the Exchange Act Reports:
          (a) the Company has not incurred any material liabilities or
obligations, indirect, or contingent, or entered into any material oral or
written agreement or other transaction, which was not incurred or entered into
in the ordinary course of business other than the Collaboration Agreement and
draw downs under the Common Stock Purchase Agreement dated March 24, 2006
between the Company and Biotech Shares Ltd.;
          (b) the Company has not sustained any material loss or interference
with its business or properties from fire, flood, windstorm, accident or other
calamity not covered by insurance;

4



--------------------------------------------------------------------------------



 



          (c) the Company has not paid or declared any dividends or other
distributions with respect to its capital stock and the Company has not
defaulted in the payment of principal or interest on any outstanding debt
obligations;
          (d) there has not been any material change or amendment to a contract
filed as an exhibit to an Exchange Act Report that is material to the Company;
          (e) there has not been any sale, assignment or transfer of all or
substantially all of the Company’s rights in any patents, trademarks,
copyrights, trade secrets or other intangible assets or other material assets,
except a sale, assignment or transfer made in the ordinary course of business;
          (f) there has not been any waiver by the Company of a material debt
owed to it;
          (g) there has not been any agreement or commitment by the Company to
do any of the acts described in subsections (a) through (f) above; and
          (h) there has not been any event which has caused a Material Adverse
Effect other than continued incurrence of operating losses incurred in the
ordinary course of the Company’s business at a rate consistent with the
Company’s rate of operating losses for the quarter ended September 30, 2006 as
reflected in the Company’s Financial Statements.
     3.9 Compliance. The Company is conducting its business in compliance with
all applicable laws, rules and regulations of the jurisdictions in which it is
conducting its business, including, without limitation, all applicable local,
state and federal environmental laws and regulations; except where failure to be
so in compliance would not reasonably be expected to have a Material Adverse
Effect.
     3.10 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
issuance and sale of the Shares to be sold to Merck hereunder will be, or will
have been, fully paid or provided for by the Company and all laws imposing such
taxes will be or will have been complied with.
     3.11 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.
     3.12 Disclosure. The information contained in the following documents, as
of the date hereof, do not, when read together, include any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading, as of:
          (a) the Company’s Annual Report on Form 10-K for the year ended
December 31, 2005;
          (b) the Company’s Quarterly Reports on Form 10-Q for the quarters
ended March 31, 2006, June 30, 2006 and September 30, 2006; and

5



--------------------------------------------------------------------------------



 



          (c) all other documents, if any, filed by the Company with the
Commission since September 30, 2006 pursuant to the reporting requirements of
the Exchange Act (together with paragraphs (a) and (b), the “Exchange Act
Reports”).
     3.13 Price of Common Stock. The Company has not taken, and will not take,
directly or indirectly, any action designed to cause or result in, or which has
constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Shares.
     3.14 Reporting Company; Form S-3. The Company is subject to the reporting
requirements of the Exchange Act and since December 31, 2005 has timely filed
all reports required thereby. As of their respective filing dates, all Exchange
Act Reports complied in all material respects with the requirements of the
Exchange Act. The Company is eligible to register the Shares for resale by Merck
on a registration statement on Form S-3 under the Securities Act. To the
Company’s knowledge, there exist no facts or circumstances that would prohibit
or delay the preparation and filing of a registration statement on Form S-3 with
respect to the Registrable Securities (as defined in the Rights Agreement). The
Company does not know of any basis to believe that its present independent
registered public accountants will withhold their consent to the inclusion, or
incorporation by reference, of their audit opinion concerning the Company’s
financial statements that will be included in the Registration Statement.
     3.15 Use of Proceeds. The Company intends to use the proceeds from the sale
of the Shares for research and clinical development activities, manufacturing
and commercialization of its product candidates, working capital and general
corporate purposes, including for potential acquisitions of additional
technologies and intellectual property rights.
     3.16 Governmental Permits, Etc. The Company has all franchises, licenses,
certificates and other authorizations from such federal, state or local
government or governmental agency, department or body that are currently
required for the operation of the business of the Company as currently
conducted, except where the failure to posses currently such franchises,
licenses, certificates and other authorizations would not reasonably be expected
to have a Material Adverse Effect. The Company has not received any notice of
proceedings relating to the revocation or modification of any such permit.
     3.17 Listing. The Common Stock is presently listed on the American Stock
Exchange. The Company has not, in the two years preceding the date hereof,
received any written notice from the American Stock Exchange to the effect that
the Company is not in compliance with the maintenance requirements of such
exchange. The Company has secured or prior to the issuance of the Shares will
secure the listing of the Shares upon each national securities exchange or
automated quotation system upon which shares of Common Stock are currently
listed (subject to official notice of issuance). Trading in the Common Stock (or
the AMEX generally) has not been suspended by the SEC or the AMEX.
     3.18 Sarbanes-Oxley Act; Accounting Controls. The Company is in compliance
in all material respects with all provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it. The Company maintains a system of internal
accounting controls that the Company reasonably believes is sufficient to
provide reasonable assurance that (i) transactions are

6



--------------------------------------------------------------------------------



 



executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
     3.19 Foreign Corrupt Practices. Neither the Company, nor, to the knowledge
of the Company, any director, officer, agent, employee or other Person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
     3.20 Employee Relations. The Company is not a party to any collective
bargaining agreement and does not employ any member of a union. No executive
officer of the Company (as defined in Rule 501(f) of the Securities Act) has
notified the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company. No executive officer of
the Company, to the knowledge of the Company, is in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant with the Company, and, to the knowledge of
the Company, the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters. To the Company’s knowledge, no employee, officer or consultant of the
Company is in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant. Except as set forth in the Exchange Act Reports, no employee of the
Company has been granted the right to any severance following termination of
employment with the Company in excess of $200,000.
     3.21 Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of Merck contained in Section 4 hereof, the
offer, sale and issuance of the Shares are exempt from the registration
requirements of the Securities Act, and the registration, permit or
qualification requirements of any applicable state securities laws. Neither the
Company nor any person acting on its behalf has taken any action to sell, offer
for sale or solicit offers to buy any securities of the Company that would
reasonably be expected to subject the offer, issuance or sale of the Shares, as
contemplated by this Agreement, to the registration requirements of Section 5 of
the Securities Act.
     3.22 No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause this offering of
Securities to be integrated with any prior or contemporaneous offering of
securities of

7



--------------------------------------------------------------------------------



 



the Company for purposes of the Securities Act or any applicable state
securities law or any applicable stockholder approval provisions.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF MERCK
     Merck hereby represents and warrants as follows:
     4.1 This Agreement and the Rights Agreement have been duly and validly
authorized, executed and delivered on behalf of Merck and are valid and binding
agreements of Merck enforceable against Merck in accordance with their terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except to the extent enforcement of
Merck’s indemnification obligations set forth in the Rights Agreement may be
limited by federal or state securities laws or the public policy underlying such
laws.
     4.2 Merck represents and warrants to, and covenants with, the Company that:
(i) Merck is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company and comparable
entities, and has had the opportunity to request, receive, review and consider
all information it deems relevant in making an informed decision to purchase the
Shares; (ii) Merck is acquiring the Shares set forth in Section 1 above in the
ordinary course of its business and for its own account for investment only and
with no present intention of distributing any of such Shares or any arrangement
or understanding with any other persons regarding the distribution of such
Shares (this representation and warranty not limiting Merck’s right to sell
pursuant to the Registration Statements or in compliance with the Securities Act
and the Rules and Regulations, or Merck’s right to indemnification under the
Rights Agreement); (iii) Merck has not been organized, reorganized or
recapitalized specifically for the purpose of investing in the Shares;
(iv) Merck has completed or caused to be completed the Registration Statement
Questionnaire attached hereto as part of Exhibit B, for use in preparation of
the Registration Statements, and the answers thereto are true and correct as of
the date hereof and will be true and correct as of the effective date of the
Registration Statements and Merck will notify the Company promptly of any
material change in any such information provided in the Registration Statement
Questionnaire until such time as Merck has sold all of its Shares or until the
Company is no longer required to keep the Registration Statements effective;
(v) Merck has had an opportunity to discuss this investment with representatives
of the Company and ask questions of them; (vi) Merck is an “accredited investor”
within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act; (vii) Merck agrees to notify the Company promptly of any change
in any of the foregoing information until such time as Merck has sold all of its
Shares or the Company is no longer required to keep the Registration Statement
effective; and (viii) Merck will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire to take a pledge of) any of the

8



--------------------------------------------------------------------------------



 



Shares except in compliance with the Securities Act, the Rules and Regulations,
and applicable state securities laws.
     4.3 Merck understands that the Shares are being offered and sold to it in
reliance upon specific exemptions from the registration requirements of the
Securities Act, the Rules and Regulations and state securities laws and that the
Company is relying upon the truth and accuracy of, and Merck’s compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of Merck set forth herein in order to determine the availability of such
exemptions and the eligibility of Merck to acquire the Shares.
     4.4 Merck understands that its investment in the Shares involves a
significant degree of risk, including a risk of total loss of Merck’s
investment, and Merck has full cognizance of and understands all of the risk
factors related to Merck’s purchase of the Shares. Merck understands that the
market price of the Common Stock has been volatile and that no representation is
being made as to the future value of the Common Stock. Merck has the knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of an investment in the Shares and has the ability to bear
the economic risks of an investment in the Shares.
     4.5 Merck understands that no United States federal or state agency or any
other government or governmental agency has passed upon or made any
recommendation or endorsement of the Shares.
     4.6 Except for Section 3.19, nothing in this Section 4 shall lessen or
obviate the representations and warranties of the Company set forth in this
Agreement.
ARTICLE 5
COVENANTS
     5.1 Blue Sky Laws. The Company shall, on or before the Closing Date, take
such action as the Company shall reasonably determine is necessary to qualify
the Shares for sale to Merck pursuant to this Agreement under applicable
securities or “blue sky” laws of the states of the United States or obtain
exemption therefrom.
     5.2 Reporting Status. So long as Merck beneficially owns any of the Shares
and so long as the Company is subject to the periodic reporting obligations of
the Exchange Act, the Company shall timely file (within applicable extension
periods) all reports required to be filed with the SEC pursuant to the Exchange
Act.
     5.3 Listing. The Company will use its best efforts to continue the listing
and trading of its Common Stock, including the Shares, on the American Stock
Exchange (“AMEX”), the New York Stock Exchange, the Nasdaq National Market, the
Nasdaq Capital Market or other equivalent U.S. national exchange or automated
trading market (a “Permitted Exchange”) and to comply with the reporting, filing
and other obligations under the bylaws or rules thereof.

9



--------------------------------------------------------------------------------



 



     5.4 Securities Laws; No Integrated Offerings. The Company shall not make
any offers or sales of any security under circumstances that would cause the
offer and sale of the Shares hereunder to violate the Securities Act or the
Rules or Regulations or cause the offer and sale of the Shares to be subject to
any stockholder approval provision applicable to the Company or its securities.
     5.5 Restriction on Sales.
          (a) Merck hereby agrees that (i) during the period commencing on the
date hereof and ending on the first anniversary of the Closing Date, Merck will
not offer, sell or otherwise dispose of any Shares, and (ii) during the period
commencing on the first trading day following the first anniversary of the
Closing Date and ending upon the expiration of the Research Program Term (as
defined in the Collaboration Agreement), it will not offer, sell or otherwise
dispose of in any consecutive three-month period a number of shares that exceeds
1% of the then outstanding Common Stock; provided, however, that if Merck
terminates the Research Program pursuant to Section 8.3.1 of the Collaboration
Agreement, then the restrictions in this Section 5.5(a) shall no longer be
applicable and instead Merck shall be obligated during the one-year period
following the effective date of such termination not to offer, sell or otherwise
dispose of in any consecutive three-month period a number of Shares that exceeds
1% of the then outstanding Common Stock.
          (b) Notwithstanding paragraph (a), the restrictions on sale provided
in paragraph (a) shall not be applicable to (i) an offer, sale or other
disposition pursuant to Section 2(c) of the Rights Agreement and (ii) an offer,
sale or other disposition in connection with and as part of a merger,
consolidation, business combination, recapitalization, liquidation, dissolution
or similar transaction involving the Company pursuant to which the stockholders
of the Company immediately preceding such transaction will hold less than fifty
and one-tenth percent (50.1%) of the aggregate equity interests in the surviving
or resulting entity of such transaction or any direct or indirect parent thereof
or other Change of Control as defined in the Collaboration Agreement.
ARTICLE 6
RESTRICTIONS ON TRANSFERABILITY OF SECURITIES
     6.1 Restrictions on Transferability. The Shares shall not be sold,
transferred, assigned or hypothecated unless (i) there is an effective
registration statement under the Securities Act covering such Shares, (ii) the
sale is made in accordance with Rule 144 under the Securities Act, or (iii) the
Company receives an opinion of counsel for the holder of the Shares reasonably
satisfactory to the Company stating that such sale, transfer, assignment or
hypothecation is exempt from the registration requirements of the Securities
Act, and each such case upon all other conditions specified in this Section 6.
     6.2 Restrictive Legends. Each certificate representing the Shares, and any
other securities issued in respect of the Shares upon any stock split, stock
dividend, recapitalization, merger, consolidation or similar event (except as
otherwise permitted by the provisions of this

10



--------------------------------------------------------------------------------



 



Section 6), shall be stamped or otherwise imprinted with a legend in
substantially the following form:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SHARES LAWS OF ANY STATE OF THE
UNITED STATES OR IN ANY OTHER JURISDICTION. THE SHARES REPRESENTED HEREBY MAY
NOT BE OFFERED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SHARES UNDER APPLICABLE SECURITIES LAWS UNLESS OFFERED, SOLD
OR TRANSFERRED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THOSE LAWS.”
     6.3 Removal of Legend and Transfer Restrictions. Any legend endorsed on a
certificate pursuant to subsection 6.2 and any stop transfer instructions with
respect to such legended Shares shall be removed and the Company shall issue a
certificate without such legend to the holder of such Shares, if (i) the resale
of such Shares is registered under the Securities Act and a prospectus meeting
the requirements of Section 10 of the Securities Act is available with respect
to such Shares and (a) Merck delivers to the Company an opinion by counsel,
reasonably satisfactory to the Company, that a registration statement under the
Securities Act is at that time in effect with respect to the resale of the
legended security or that such security can be freely transferred in a public
sale without such a registration statement being in effect and that such
transfer will not eliminate the exemption or exemptions from registration
pursuant to which the Company issued the Shares, or (b) in connection with a
proposed transfer of the Shares, Merck delivers to the Company a certificate
executed by an officer of, or other person duly authorized by Merck, in the form
attached hereto as Exhibit C, (ii) if such holder sells the Shares in accordance
with the requirements of Rule 144 under the Securities Act, or (iii) the
Security is eligible to be sold pursuant to Rule 144(k) under the Securities
Act. If the Company is required to issue unlegended certificates pursuant to
this Section 6.3 following the sale of some or all of the Shares evidenced by
such certificates, the Company shall use its best efforts to deliver or cause to
be delivered to Merck such unlegended certificates within four (4) business days
of submission by that Purchaser of legended certificate(s) to the Company’s
transfer agent, together with any other documents required by the transfer agent
to consummate such transaction.
ARTICLE 7
MISCELLANEOUS
     7.1 Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement, all covenants,
agreements, representations and warranties made by the Company and Merck herein
shall survive the execution of this Agreement, the delivery to Merck of the
Shares being purchased and the payment therefor; provided, however, that the
representations and warranties made by the Company and Merck herein shall expire
upon the second anniversary of the Closing Date.
     7.2 Broker’s Fee. The Company represents that it neither is nor will be
obligated for any finder’s or broker’s fee or commission in connection with this
transaction. The Company

11



--------------------------------------------------------------------------------



 



agrees to indemnify and hold harmless Merck from any liability for any
commission or compensation in the nature of a finder’s or broker’s fee (and any
asserted liability) for which the Company or any of its officers, employees or
representatives is responsible.
     7.3 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon delivery to the party to
be notified, (ii) when received by confirmed facsimile, or (iii) one
(1) business day after deposit with a nationally recognized overnight carrier,
specifying next business day delivery, with written verification of receipt. All
communications shall be sent to the Company and Merck as follows or at such
other addresses as the Company or Merck may designate upon ten (10) days’
advance written notice to the other party:
          (a)   if to the Company, to:
Idera Pharmaceuticals, Inc.
345 Vassar Street
Cambridge, MA 02139
Attention: Chief Executive Officer
Facsimile: (617) 679-5542
with a copy to:
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Attention: Stuart Falber, Esq.
Facsimile: (617) 526-500
          (b)   if to Merck:
Merck & Co., Inc.
One Merck Drive (WS 3A-65)
P.O. Box 100
Whitehouse Station, NJ 08889-0100
Attn.: Office of Secretary
Fax: (908) 735-1246
and
Merck & Co., Inc.
One Merck Drive (WS 3A-65)
P.O. Box 100
Whitehouse Station, NJ 08889-0100
Attn: Vice President, Business Development and Corporate Licensing
Fax: (908) 735-1214

12



--------------------------------------------------------------------------------



 



     7.4 Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and Merck. No provision
hereunder may be waived other than in a written instrument executed by the
waiving party.
     7.5 Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.
     7.6 Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
     7.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to any
rules of conflict of laws.
     7.8 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered (including by facsimile) to the other parties.
     7.9 Entire Agreement. This Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor Merck make any representation, warranty,
covenant or undertaking with respect to such matters.
     7.10 Assignment. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties hereto and their respective permitted successors, assigns, heirs,
executors and administrators.
     7.11 Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the date first set forth above.

            IDERA PHARMACEUTICALS, INC.
      By:   /s/ Sudhir Agrawal         Sudhir Agrawal        Chief Executive
Officer        MERCK & CO., INC.
      By:   /s/ Peter S. Kim         Peter S. Kim        President, Merck
Research Laboratories     

 